217 F.3d 494 (7th Cir. 2000)
United States of America, Plaintiff-Appellee,v.Akanni Hamzat, et al., Defendants-Appellants.
Nos. 97-1987, 97-2541, 98-3839
In the  United States Court of Appeals  For the Seventh Circuit
Argued June 9, 1999Decided June 26, 2000

Appeals from the United States District Court   for the Northern District of Illinois, Eastern  Division.  No. 95 CR 523--Harry D. Leinenweber, Judge. [Copyrighted Material Omitted]
Before Posner, Chief Judge, and Bauer and  Diane P. Wood, Circuit Judges.
Diane P. Wood, Circuit Judge.


1
Akanni  Hamzat, Adetoro Adeniji, and Sunny Emezuo  were involved in a major way during the  early 1990s with trafficking in heroin  between Nigeria, Thailand, and the United  States. Led by Omobola Adegbite (known as  "Bola"), a woman who lived in  Merrillville, Indiana, the ring involved  nearly twenty people.


2
Hamzat, Adeniji, and Emezuo, the three  defendants before us in these appeals,  worked for Bola in various capacities.  Hamzat, who met Bola when he was dating  her sister, was a courier. On Bola's  instructions and over the course of  multiple deliveries, he personally  transported 6.8 kilograms of heroin. (The  entire conspiracy involved 60 kilograms.)  Hamzat also assisted Bola in conveying  payments by wire transfer to Bola's  overseas suppliers. She paid him on a  per-transaction basis, rather than in  some way tied to the drug profits. Hamzat  pleaded guilty under a plea agreement to  one count of conspiracy to distribute  heroin, in violation of 21 U.S.C. sec.  846. He was sentenced to 97 months in  prison and five years' supervised  release.


3
After meeting Bola at a birthday party  for Bola's twins, Adeniji was recruited  to serve as a "go-between" for Bola and  Adeniji's brother-in-law, a drug dealer.  Between 1993 and 1995, she repeatedly  purchased heroin from Bola in quantities  of at least 100 grams, which she then  gave to her brother-in-law. Sometimes she  purchased on credit. Adeniji chose to  plead not guilty and go to trial; the  result was convictions on charges of  conspiracy to distribute heroin, 21  U.S.C. sec. 846, use of the telephone to  facilitate distribution of heroin, 21  U.S.C. sec. 843(b), and possession with  intent to distribute heroin, 21 U.S.C.  sec. 841(a)(1). Her sentence was for 121  months in prison, a fine of $5,000, and  five years' supervised release.


4
Emezuo was one of Bola's Bangkok-based  suppliers. He helped another supplier,  Mutitat Titilola Olubi ("Titi") procure  heroin for shipment to the United States,  which they packaged and hid in luggage to  avoid detection. He was paid in several  ways: he invested in portions of the  heroin shipments and received a balance  of the proceeds, he accepted from Bola an  expensive watch and a 1995 Acura, and he  handled wire transfers of U.S. currency  that he knew constituted payment for  heroin. After extensive negotiations, he  was unable to obtain a plea agreement. On  the day trial was to begin, he entered a  blind plea of guilty to one count of  conspiracy to possess with intent to  deliver, in violation of 21 U.S.C. sec.  846, and received a sentence of 145  months in prison, a fine of $2,500, plus,  once again, five years' supervised  release.


5
Hamzat and Adeniji appeal various  aspects of their sentences. Emezuo's  appellate attorney has filed an Anders  brief and asked to withdraw. Responding  to the Anders brief, Emezuo asks us to  find that his trial counsel was  ineffective and that this ineffectiveness  had a negative effect on his sentence.

A.  Akanni Hamzat

6
1.  Minor or Minimal Role in the  Offense.


7
Hamzat first argues that his  insignificant role in the offense  entitles him to a reduction in his  offense level under U.S.S.G. sec. 3B1.2.  He characterizes himself as a mere  "errand-runner" who made deliveries as  ordered by Bola, with no decision-making  role and no connection between his own  earnings and the success of the  conspiracy. A determination of the  defendant's role in the offense is  "heavily dependent upon the facts of the  particular case," U.S.S.G. sec. 3B1.2  Background Note, and we accordingly  review the district court's findings for  clear error. United States v. Nobles, 69  F.3d 172, 189-90 (7th Cir. 1995).


8
Section 3B1.2 provides for a four-level  reduction if the defendant can show that  he was a "minimal participant" in the  offense, which is defined as someone  "plainly among the least culpable of  those involved in the conduct of a  group." U.S.S.G. sec. 3B1.2, Application  Note 1. Section 3B1.2 allows a two-level  reduction if the defendant can show that  he was a "minor participant" in his  offense, "less culpable than most other  participants." U.S.S.G. sec. 3B1.2,  Application Note 3. A three-level  reduction is allowed if the defendant  falls between a minor and minimal  participant. To receive an offense level  reduction under sec. 3B1.2, a defendant  must demonstrate she was "substantially  less culpable than the conspiracy's other  participants." United States v. Soto, 48  F.3d 1415, 1425 (7th Cir. 1995), quoting  United States v. DePriest, 6 F.3d 1201,  1214 (7th Cir. 1993).


9
Hamzat claims that he played a minor  role because he was charged with only the  6.8 kilograms he actually delivered (and  not the 60 kilograms attributable to the  conspiracy). Unfortunately for him, this  fact virtually dooms his effort to  receive the downward adjustment he seeks.  This circuit follows the rule that where  a defendant is sentenced only for the  amount of drugs he handled, he is not  entitled to a sec. 3B1.2 reduction.  United States v. Burnett, 66 F.3d 137,  140 (7th Cir. 1995). "When a courier is  held accountable for only the amounts he  carries, he plays a significant rather  than a minor role in that offense." Id.;  see also United States v. Cobblah, 118  F.3d 549, 552 (7th Cir. 1997); United  States v. Uriostegui-Estrada, 86 F.3d 87,  90 (7th Cir. 1996); United States v.  Lampkins, 47 F.3d 175, 181 & n.3 (7th  Cir. 1995).


10
We are aware, of course, that not all  circuits have embraced our approach to  mitigating role reductions. See, e.g.,  United States v. Isaza-Zapata, 148 F.3d  236, 241 (3d Cir. 1998) (rejecting the  approach taken in Burnett and Lampkins);  United States v. Snoddy, 139 F.3d 1224,  1231 (8th Cir. 1998); United States v.  Demers, 13 F.3d 1381, 1383-84 (9th Cir.  1994). On the other hand, the Burnett  approach has other adherents. See United  States v. Rodriguez de Varon, 175 F.3d  930, 941-44 (11th Cir. 1999) (en banc),  cert. denied 120 S. Ct. 424 (1999) (No.  99-6150); United States v. James, 157  F.3d 1218, 1220 (10th Cir. 1998); United  States v. Marmolejo, 106 F.3d 1213, 1217  (5th Cir. 1997); United States v. Lewis,  93 F.3d 1075, 1085 (2d Cir. 1996); United  States v. Olibrices, 979 F.2d 1557, 1560-  61 (D.C. Cir. 1992).


11
The circuits that have rejected our mode  of analysis take the position that the  Guidelines require the district court to  "examine all relevant conduct, not merely  the defendant's, in assessing his  relative culpability." Isaza-Zapata, 148  F.3d at 241. The minor or minimal  participant reduction then operates with  reference to that much greater starting  point. Here, the relevant conduct was  arguably 60 kilograms, which yields an  offense level of 38 for someone like  Hamzat with a Criminal History Category  of I. Unadjusted, the sentencing range  for such a person is 235-293 months, but  even with a 4-level downward adjustment  to a level 34, the range is still 151-188  months, considerably more than the 97  months Hamzat received. Thus, it is clear  that some defendants would be far worse  off under the rule adopted by some of our  sister circuits. Our approach simply  takes a strict view of the offense  charged and the "reasonable  foreseeability" of other activity, but  then holds the defendant fully  responsible for what he or she actually  did. We think this is a defensible  reading of the Guidelines, and we are not  inclined to change it here.


12
Second, Hamzat argues that he was a mere  "errand-runner" who made deliveries under  the order of Adegbite. Even if Hamzat was  "just" a courier, we have noted before  that couriers play an important role in  any drug distribution scheme and  therefore are not automatically entitled  to a mitigating role reduction. United  States v. Osborne, 931 F.2d 1139, 1158  (7th Cir. 1991), quoting United States v.  Buenrostro, 868 F.2d 135, 138 (5th Cir.  1989). See also Uriostegui-Estrada, 86  F.3d at 89-90. Hamzat repeatedly did jobs  for Bola, not only carrying drugs but  assisting her with wire transfers of drug  money. Given the extent of his  involvement, the district court properly  denied Hamzat a mitigating role  reduction.


13
2.  Acceptance of Responsibility.


14
Hamzat received a two-level reduction  for acceptance of responsibility under  U.S.S.G. sec. 3E1.1(a). Not content with  that, he urges here that he should have  received the additional one-level  reduction possible under sec. 3E1.1(b).  The extra level can be awarded if the  defendant qualifies for the sec. 3E1.1(a)  reduction, the defendant's offense level  is 16 or greater, and the defendant  either provided complete information to  the government in a timely fashion or  alerted the government in time to his  intention to enter a plea of guilty, so  that the prosecution and court could save  their own resources.


15
The district court concluded that Hamzat  waited too long to enter his guilty plea  to warrant the additional reduction. This  finding (a quintessential question of  judgment for the court) was not clearly  erroneous. Hamzat did not enter his plea  until three days after the original trial  date, and one week before the rescheduled  date. He has attempted to excuse the  last-minute nature of the plea by arguing  that he delayed only because his lawyers  were trying to work out the best deal  possible. The government had known for  some time that he wanted to plead guilty,  and he sees no reason why he should be  penalized for hard negotiations. Further  more, he suggests, the government was not  prejudiced by the last-minute nature of  his plea, because it had to prepare to  try his co-defendants anyway.


16
The district court was correct to reject  this line of argument. For starters,  Hamzat in fact did not make his intention  to plead known right away: approximately  one year passed between his arrest and  his plea. He decided to plead guilty only  after his original trial date had come  and gone. We have previously held that a  defendant who waits to plead guilty until  the "brink of trial" is not entitled to a  reduction, United States v. Covarrubias,  65 F.3d 1362, 1367 (7th Cir. 1995);  surely, therefore, waiting until after  the original trial date is not "at a  sufficiently early point in the process  so that the government may avoid  preparing for trial and the court may  schedule its calender efficiently."  U.S.S.G. sec. 3E1.1, Application Note 6.  We find equally unpersuasive Hamzat's  argument that the government was not  prejudiced by his delay. True, whatever  Hamzat did, the government had to prepare  to try his co-defendants. Nonetheless,  the evidence and case against Hamzat was  not identical to that presented against  his co-defendants: the government was  forced to prepare specifically for  Hamzat's trial.


17
Last, we see no merit in the idea that  an untimely plea can be excused for  purposes of sec. 3E1.1(b) whenever the  defendant holds out for a better deal.  The cases upon which Hamzat relies do not  so hold; instead, they stand for the  quite different proposition that the  court may properly make the additional  reduction available to a defendant who  admits factual guilt in a timely manner  but challenges the government's position  on legal grounds. See United States v.  Smith, 106 F.3d 350, 352 (11th Cir.  1997); United States v. McConaghy, 23  F.3d 351, 353-54 (11th Cir. 1994). Here,  Hamzat delayed admitting factual guilt  and, as a result, lost the sec. 3E1.1(b)  reduction. This was nothing more or less  than a strategic decision that turned out  badly. That he now regrets his choice  does not turn the district court's denial  of the additional acceptance of  responsibility reduction into an error.

B.  Adetoro Adeniji

18
1.  Drug Quantity Calculation.


19
The district court, adopting the  presentencing report's recommendation,  attributed slightly less than three kilo  grams of heroin to Adeniji. Adeniji  argues that the evidence supports only  750 grams. The district court's  calculation of the quantity of drugs  involved in the offense is a finding of  fact subject to clear error review.  United States v. Montgomery, 14 F.3d  1189, 1196 (7th Cir. 1994). In this case,  however, Adeniji neither filed written  objections to the presentencing report  nor objected during the sentencing  hearing to the calculation of drug  quantities directly attributable to her.  Her omissions amount to forfeiture and  result in a plain error standard of  review. United States v. Olano, 507 U.S.  725, 731-35 (1993); United States v.  Wilson, 134 F.3d 855, 869 (7th Cir.  1998).


20
Like Hamzat, Adeniji was sentenced only  for the amounts directly attributable to  her. A memorandum accompanying the  presentencing report sets forth the many  individual transactions upon which the  three kilogram calculation was based. The  district court accepted this account,  which was supported by Bola's testimony,  wiretap transcripts, agent testimony,  seized drugs, and seized drug records.  There was no clear error: Adeniji is able  to come up with a drug quantity total of  750 grams only by disregarding a number  of transactions for which the government  provided evidentiary support.


21
Adeniji claims that the district court's  calculation was possible only through  double-counting, but our review of the  record reveals no such problem. The  amounts per transaction were specifically  set out and supported through testimony,  exhibits, and other evidentiary  submissions. That there was no double-  counting is also supported by the fact  that Adeniji was directly involved in  each of the listed transactions; all of  the amounts included in Adeniji's total  were actually received by her or  intercepted just before reaching her.


22
Last, Adeniji argues that the drug  quantity attributed to her was not  established with sufficient specificity  to allow for adequate appellate review  and accordingly her sentence must be  vacated. Not true: the district judge  stated in open court that he was adopting  the presentencing report's recommendation  and holding Adeniji responsible for just  under three kilograms, and that is  enough. See United States v. Taylor, 135  F.3d 478, 483 (7th Cir. 1998); see also  United States v. Brimley, 148 F.3d 819,  822 (7th Cir. 1998); Fed. R. Crim. P. 32.  The district court did not discuss each  of the transactions at issue but, given  that defense counsel offered no challenge  to any of the individual transactions either by submitting another version of  events to counter the government's  version or by objecting during  sentencing, we see no need for the court  to have done so.


23
2.  Minor or Minimal Role in the  Offense.


24
Like Hamzat, Adeniji argues that she  played a minor or minimal role in the  offense that entitles her to a two- to  four-level reduction in her offense  level. See U.S.S.G. sec. 3B1.2. She did  not make this argument to the district  court, so our review once again is for  plain error only.


25
Adeniji's problem is the same as  Hamzat's: she was sentenced only for the  quantity of drugs directly attributable  to her and is therefore precluded from a  mitigating role reduction. See, e.g.,  Burnett, 66 F.3d at 140. Moreover,  Burnett notwithstanding, there is no  plain error in the district court's  conclusion that she was neither a minimal  nor a minor player. Adeniji purchased  nearly three kilograms of heroin from  Bola for resale. Although she was less  culpable than other members of the  conspiracy, this court has recognized  that low-level dealers are vital to the  success of a drug conspiracy and  accordingly upheld district courts'  refusals to grant them mitigating role  reductions. See, e.g., United States v.  Carraway, 108 F.3d 745, 760 (7th Cir.  1997); United States v. Brick, 905 F.2d  1092, 1095-96 (7th Cir. 1990).


26
Finally, Adeniji argues that her co-  defendants were sentenced less harshly  than she was. That Adeniji's sentence was  harsher is a mere reflection of the  proper application of the Sentencing  Guidelines: the guideline sections  applicable to Adeniji were higher than  those applicable to her co-defendants who  pleaded guilty and received downward  departures for cooperating. Such  justifiable disparities in sentencing are  not a proper basis for a downward  departure. See United States v.  McMutuary, 217 F.3d 477 (7th Cir. June 21, 2000);  United States v. Meza, 127 F.3d 545, 549  (7th Cir. 1996).


27
3.  Acceptance of Responsibility  Reduction.


28
Adeniji argues that she is entitled to  a reduction in her offense level for  acceptance of responsibility. See  U.S.S.G. sec. 3E1.1. Her failure to make  this argument at sentencing leads again  to a plain error standard of review. In  any event, we find no error, plain,  clear, or otherwise, in the district  court's decision. Adeniji went to trial  and denied the prosecution's factual  allegations. While a challenge to the  legal basis for a charge (such as a  constitutional challenge to a statute or  a challenge to the applicability of a  statute to the defendant's conduct) does  not preclude the possibility of an  acceptance of responsibility reduction,  the Guidelines explain that the sec.  3E1.1 "adjustment is not intended to  apply to a defendant who puts the  government to its burden of proof at  trial by denying the essential factual  elements of guilt, is convicted, and only  then admits guilt and expresses remorse."  U.S.S.G. sec. 3E1.1, Application Note 2.


29
Adeniji has tried to justify her failure  to come forward with the truth earlier by  arguing that she wanted to plead guilty  but was told by her lawyer that he was  too busy and that the government did not  want to talk to her. Naturally, the  record provides no support for these  claims. Her alleged problems with her  representation may be addressed on  collateral review via an ineffective  assistance of counsel claim. On the  record before us, the district court was  entitled to conclude that she had not  accepted responsibility.

C.  Sunny Emezuo

30
Emezuo's appellate counsel has moved to  withdraw based upon a brief filed under  Anders v. California, 386 U.S. 738  (1967). As he is entitled to, Emezuo has  filed a response, in which he argues that  his trial attorney, Robert Bailey, failed  to provide effective assistance of  counsel.


31
As an initial matter, we note that the  Anders brief that was filed barely meets  the minimal standard we can accept. An  Anders brief is adequate on its face if  "it explains the nature of the case and  intelligently discusses the issues that a  case of the sort might be expected to  involve." United States v. Tabb, 125 F.3d  583, 584 (7th Cir. 1997); United States  v. Wagner, 103 F.3d 551, 553 (7th Cir.  1996). If the brief is adequate on its  face, "we think we can comfortably rely  on the professional opinion it offers."  Tabb, 125 F.3d at 584. This brief devotes  only three pages to its discussion of the  merits and its arguments are highly  conclusory. Moreover, the brief makes the  bizarre claim that Emezuo's 145-month  sentence is not reviewable on appeal  because it was within the applicable  Guideline range.


32
We have, however, looked at the points  counsel has raised in his brief, we have  reviewed the record and the lengthy  appendix furnished to us, and we have  considered Emezuo's response to his  counsel's action. Emezuo is distressed  that his more culpable co-conspirators  (such as Bola) got lesser sentences  because they were able to negotiate  successful plea agreements. He presents  this and other arguments, however,  through the prism of an ineffective  assistance of counsel claim. As a  layperson, there is no reason Emezuo  would know that such claims are almost  never suitable for direct appeals,  because the record almost inevitably will  not contain the crucial information for  assessing them properly. United States v.  D'Iguillont, 979 F.2d 612, 614-15 (7th  Cir. 1992). We therefore decline to  consider that argument at this time,  since it is more properly handled in a  petition under 28 U.S.C. sec. 2255.


33
Apart from that, our review of the  record reveals no arguable issue about  the way the district court handled  Emezuo's sentencing. At the sentencing  hearing, the district court had before it  the PSR, his lawyer's motion for a  downward departure, and copies of a  number of "certificates of achievement"  Emezuo had earned during his stay at the  MCC. The court substantially accepted the  PSR's recommendations. The court  attributed 29.6 kilograms of heroin to  Emezuo, found that he played neither an  aggravating nor a mitigating role in the  offense, and granted him a two-level  adjustment for acceptance of  responsibility. The court denied the  safety-valve adjustment because Emezuo  had not, prior to sentencing, told the  government everything he knew about the  offense. The court also considered  Bailey's motion for a downward departure.  Bailey argued that a downward departure  was justified because after Emezuo's  release from American prison, he would be  deported to Nigeria, where he was likely  to be incarcerated for the same  activities. Although the court rejected  this argument as too speculative, it  departed downward by six months to  compensate for the fact that, as a  foreign national, Emezuo was not eligible  to spend the final six months of his  sentence in a halfway house.


34
The court's factual findings would  easily withstand clear error review, if  Emezuo were to pursue an appeal, and it  is clear that the court understood the  discretion it had with respect to  departures and exercised it. Thus, we  agree with the ultimate conclusion of  Emezuo's appellate counsel that an appeal  would be futile.


35
We therefore Affirm the sentences in  Appeal Nos. 97-1987 (Akanni Hamzat) and  97-2541 (Adetoro Adeniji). In No. 98-3839  (Sunny Emezuo), we grant counsel's motion  to withdraw from the case and we Dismiss  the appeal.